             Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.1 Page 1 of 23
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
                                                                                                       20-mj-3785
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
                Facebook, 1601 Willow Road                                   )
                Menlo Park, California 94025                                 )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Northern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC § 371                              conspiracy to commit bulk cash smuggling
        31 USC § 5332                             bulk cash smuggling
        31 USC §§ 5316(a) & 5324(c)               failure to report exporting monetary instruments
          The application is based on these facts:
        See Attached Affidavit of Manuel Ramirez, Special Agent of U.S. Homeland Security Investigations, incorporated
        herein by reference.
           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              Manuel Ramirez, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:        09/03/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. William V. Gallo, U.S. Magistrate Judge
                                                                                                       Printed name and title
    Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.2 Page 2 of 23




                              ATTACHMENT A
   Facebook is an internet service provider with
computer information systems and other electronic
communications and storage systems, records and data
located at 1601 Willow Road, Menlo Park, California
94025.




                                      ϭ

    Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.3 Page 3 of 23




                              ATTACHMENT B
I.     Service of Warrant
The agent executing the warrant shall permit Facebook
(the internet service provider (“ISP”)), as the custodian
of the computer files described in Section II below, to
locate the files and copy them onto removable electronic
storage media and deliver the same to the officer.
II. Items subject to seizure from the ISP
All subscriber and/or user information, all electronic
mail, images, text messages, histories, buddy or friend
lists, profiles, method of payment, detailed billing
records, access logs, transactional data and any other
files or records, including identification of other
accounts linked to the subject account by cookie values,
SMS, recovery, Android device, Apple device, secondary
mail, or phone number, associated with the following
accounts:
       (1) Vanity Name: Manuel Sepulveda, and
             account number: 100041647125015; and
       (2) Vanity Name: Alexa Rodriguez, and
             account name: alexa.alexardz
III. The search of the data supplied by the ISP pursuant
to this warrant will be conducted by Homeland Security
Investigations (“HSI”), and/or the Regional Computer
Forensics Lab (“RCFL”) as provided in the “Procedures For
Electronically-Stored    Information”   section   of   the
affidavit submitted in support of this search warrant and
will be limited to the period of September 3, 2018 through
September 3, 2020, and to seizure of:
(a) All contact and personal identifying information,
including full name, user identification number, birth
date, gender, contact e-mail addresses, physical address


                                      ϭ

    Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.4 Page 4 of 23




(including city, state, and zip code), telephone numbers,
screen names, websites, and other personal identifiers.
(b) All activity logs for the account and all other
documents showing the user’s posts and other Facebook
activities from September 3, 2018 through September 3,
2020.
(c) All photos and videos uploaded by that user ID and
all photos and videos uploaded by any user that have that
user tagged in them from September 3, 2018 through
September 3, 2020, including Exchangeable Image File
(“EXIF”) data and any other metadata associated with
those photos and videos.
(d) All profile information; News Feed information;
status updates; videos, photographs, articles, and other
items; Notes; Wall postings; friend lists, including the
friends’ Facebook user identification numbers; groups and
networks of which the user is a member, including the
groups’ Facebook group identification numbers; future and
past   event  postings;   rejected   “Friend”   requests;
comments; gifts; pokes; tags; and information about the
user’s access and use of Facebook applications.
(e) All records or other information regarding the
devices and internet browsers associated with, or used
in connection with, that user ID, including the hardware
model,   operating   system   version,   unique   device
identifiers, mobile network information, and user agent
string.
(f) All “check ins” and other location information.
(g) All IP logs, including all records                       of   the    IP
addresses that logged into the account.
(h) All records of the account’s usage of the “Like”
feature, including all Facebook posts and all non-
Facebook webpages and content that the user has “liked.”


                                      Ϯ

    Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.5 Page 5 of 23




(i) All information about the Facebook pages that the
account is or was a “fan” of.
(j) All past and present lists of friends created by the
account.
(k) All records of Facebook searches performed by the
account from September 3, 2018 through September 3, 2020.
(l) All information about the user’s access and use of
Facebook Marketplace.
(m) The types of service utilized by the                       user   from
September 3, 2018 through September 3, 2020.
(n) The length of service (including start date) and the
means and source of any payments associated with the
service (including any credit card or bank account
number).
(o) All privacy settings and other account settings,
including privacy settings for individual Facebook posts
and activities, and all records showing which Facebook
users have been blocked by the account.
(p) Communications, records, and attachments tending to
discuss or suggest arrangements to recruit individuals
to pick up money in the United States.
(q) Communications, records, and attachments tending to
discuss or suggest arrangement to recruit individuals to
transport United States Currency or other monetary
instruments from the United States to Mexico or to
another foreign country (that is, country other than the
United States).
(r) Communications, records, and attachments tending to
discuss or suggest ways to conceal United States Currency
or other monetary instruments on a person, in a vehicle,
or a compartment, or in some other way, while the money
is carried, transferred, or transmitted.


                                      ϯ

    Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.6 Page 6 of 23




(s) Communications, records, and attachments tending to
discuss legal requirements to report amounts of United
States Currency or other monetary instruments over the
amount of $10,000 to the Secretary of the Treasury
including FinCEN Form 105 – Report of International
Transportation of Currency or Monetary Instruments,
documents referencing “CMIR,” as well as communications,
records, and attachments discussing ways to avoid such
reporting requirements;
(t) Communications, records, and attachments tending to
discuss or suggest a conspiracy or plan among multiple
individuals to recruit individuals to smuggle United
States Currency or other monetary instruments from the
United States to Mexico or to another foreign country.
(u) Communications, records, and attachments tending to
discuss or suggest the origin and/or ownership of the
United States Currency or other monetary instruments that
is transported or smuggled from the United States to
Mexico.
(v) Communications, records, and attachments tending to
discuss or relate to the detention, arrest, or criminal
investigation   of  individuals   involved  in  similar
smuggling operations, including money laundering, bulk
cash smuggling, and drug trafficking (where the courier
may have been recruited by an advertisement).
(w) Communications, records, and attachments tending to
discuss or suggest income, payments, or reimbursements
to co-conspirators, associates, or couriers.
(x) Communications,   records,   and   attachments   that
provide context to any communications or records
described above, such as messages sent or received in
temporal   proximity   to    any   relevant    electronic
communications and any electronic communications tending
to identify users of the subject accounts.


                                      ϰ

    Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.7 Page 7 of 23




(y) Communications, records, and attachments tending to
identify the user(s) of the subject accounts, and any co-
conspirators, or associates involved in the activities.
(z) Any other accounts linked to the subject account by
cookie values, SMS, Recovery, Android device, Apple
device, other mobile device, secondary email, or phone
number.
which are evidence of violations of (1) conspiracy to
commit bulk cash smuggling, in violation of 18 U.S.C.
§ 371; (2) bulk cash smuggling, in violation of 31 U.S.C.
§ 5332(a)(including aiding and abetting under 18 U.S.C.
§ 2); and/or (3) failure to report exporting monetary
instruments, in violation of 31 U.S.C. §§ 5316(a) and
5324(c)(including aiding and abetting under 18 U.S.C.
§ 2).




                                      ϱ

           Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.8 Page 8 of 23
                                                                        



                                              AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

                 I, Manuel Ramirez, being duly sworn, states:

                 1.           This affidavit is in support of an application for a search

  warrant for the following two Facebook accounts:
                 (1)          Facebook Account #1: Vanity Name: Manuel Sepulveda, and
                                Account Number: 100041647125015; and
 
                 (2)          Facebook Account #2: Vanity Name: Alexa Rodriguez, and
                                Account Name: alexa.alexardz
 
  The items to be seized, as described with particularity in Attachment
 B,          constitute                       evidence      of   violations   of   federal   criminal   law,

 specifically (1) conspiracy to commit bulk cash smuggling, in violation
 of 18 U.S.C. § 371; (2) bulk cash smuggling, in violation of 31 U.S.C.
 § 5332(a)(including aiding and abetting under 18 U.S.C. § 2); and
 (3) failure to report exporting monetary instruments, in violation of
 31 U.S.C. §§ 5316(a)1 and 5324(c)(including aiding and abetting under
 18 U.S.C. § 2); and as well as contraband, fruits of the specified
 crimes, other items illegally possessed, and property designed for use,
 intended for use, and used in committing the specified crimes.
                2.           As discussed further, there is probable cause that the targets

 of the investigation used the subject Facebook Accounts to conspire to
 recruit individuals to pick up United States Currency at locations in
 the United States, and then conceal and smuggle that U.S. Currency to
 Mexico, and evade the reporting requirements for exporting U.S. Currency
 in amounts over $10,000 from the United States to Mexico.

      
   1  Under 31 U.S.C. § 5316(a)(1)(A), “a person or an agent or bailee
    of the person, shall file a report under subsection (b) of this section
 when the person, agent, or bailee knowingly (1) transports, is about to
    transport, or has transported monetary instruments of more than $10,000
 at one time – (A) from a place in the United States to or through a
    place outside the United States.”
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.9 Page 9 of 23
      



                                TRAINING AND EXPERIENCE

            3.   I am a Special Agent with Homeland Security Investigations

  (HSI) and have been so employed since January 2008. Prior to employment
  with HSI, I was a Customs and Border Protection Officer stationed at
  the San Ysidro Port of Entry. I am currently assigned to the Contraband
  Smuggling Group 2, San Diego, California. As part of my current duties,
  I investigate federal crimes related to drug trafficking, such as
  importation of controlled substances, in violation of 21 U.S.C. §§ 952
  and 960, as well as money laundering, in violation of 18 U.S.C. § 1956
 and 1957, and bulk cash smuggling, in violation of 31 U.S.C. § 5332. In
 the course of my duties, I have been the case agent directing drug-
 related investigations.         I have interviewed defendants, witnesses, and

 informants while conducting drug trafficking investigations. I have
 gained a working knowledge and insight into the normal operational
 habits of narcotics traffickers, money launderers, and bulk cash
 smuggler.
           4.   My training includes attending the Federal Law Enforcement

 Training Center, where I completed 19 weeks of HSI Special Agent
 Training. Through my training and experience, I have gained extensive
 knowledge in detecting elements of criminal activity as it relates to
 narcotics/currency smuggling, trade fraud, and money laundering. I have
 made numerous arrests and have conducted several investigations of such
 crimes related to, narcotics, money laundering, and customs fraud using
 a variety of investigative techniques.
           5.   Based on my training and experience as a HSI Special Agent,

 I am familiar with the ways in which drug smugglers and traffickers
 conduct their business.         Indeed, during the course of my duties I have

 (1)       worked   as   a   case   agent,        directing   specific   drug-related

          
                                                2
                                                                        Facebook Search Warrant
                                                 
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.10 Page 10 of 23
      



  investigations; (2) worked as a surveillance agent who observed and
  recorded movements of individuals suspected of trafficking drugs; (3)
  participated in the execution of search warrants related to drug
  investigations; (4) initiated and executed numerous arrests for drug-
  related offenses, including possession with the intent to distribute;
  and (5) interviewed criminal defendants, witnesses, and informants in
  furtherance         of    investigations    into     the   illegal    smuggling        and

  trafficking of controlled substances.                Through these duties, I have

  gained a working knowledge and insight into the operational habits of
 drug smugglers and traffickers.
           6.    Based on my training and experience, and consultation with

 other agents, I am aware that individuals and criminal organizations
 involved in smuggling contraband and United States Currency often
 utilize        cellular    telephones,     and    communication    services      through

 internet service providers such as Facebook to recruit individuals to
 pick up, transport, and smuggle contraband and United States Currency.
           7.    The following is based on my own investigation, consultation

 with other agents with decades of experience in investigating individuals
 and organizations involved in smuggling contraband and money, oral and
 written reports by other law enforcement officers, physical and electronic
 surveillance, interviews, subpoenaed and public records, database checks,
 searches, phone analysis, and other investigations.               Since this affidavit

 is for a limited purpose, I have not included every fact I know about
 this investigation.           I set forth only facts necessary to establish

 foundation for the requested warrant.              For purposes of this affidavit,

 I have translated Spanish communications into English based on my
 education and knowledge as a fluent Spanish speaker. Dates, times, and
 amounts are approximate.
          
                                                 3
                                                                          Facebook Search Warrant
                                                  
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.11 Page 11 of 23
      



                                             PROBABLE CAUSE

            A.           Advertisement in Facebook Account of Manuel Sepulveda

            8.           On March 20, 2020, I conducted an open source Facebook query

  and       discovered          multiple   advertisements     soliciting    workers.            I

  discovered a Facebook advertisement in Spanish under the vanity name
  “Manuel Sepulveda” (Facebook Account #1). Portions of the advertisement
  under the name Manuel Sepulveda is shown below and the following page:
            

 



           
















          
                                                   4
                                                                             Facebook Search Warrant
                                                    
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.12 Page 12 of 23
      



            

 
 
 
 
 
 
 
 













           9.       The following reflects the English translation of the above

 advertisement on the Facebook Account for Manuel Sepulveda:
           We have openings in the San Ysidro area!! Flexible hours per
              day, per weekend or per week. we have base salary. Or daily
           payment.   benefits.   Extra bonuses.   working day at your
           availability. It is immediate work and you are pay instantly.
              We have training if required. Nothing illegal. Simple and
           guaranteed work! Requirements. Have a visa or resident. Have

          
                                                5
                                                                        Facebook Search Warrant
                                                 
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.13 Page 13 of 23
      


              your own car to move. Good attitude. punctuality.           Age does
            not matter. Income up to: 1,500 2,000 3,000.
            10. On March 20, 2020, I sent a Facebook Messenger communication
  to the Facebook Account for Manuel Sepulveda (Facebook Account #1)
  requesting further details for the job.
            B.    Communications with Facebook Account for Alexa Rodriguez
            11. On March 23, 2020, I received a response (as shown further)
  from the Facebook Account for Alexa Rodriguez (Facebook Account #2).
 
 



















          
                                                6
                                                                        Facebook Search Warrant
                                                 
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.14 Page 14 of 23
      



            12.   The following reflects an English translation of portions of

  the response that I received from the Facebook Account for Alexa
  Rodriguez (Facebook Account #2) on March 23, 2020.
            Ɣ     Do you have a visa, residence or citizenship?

            Ɣ     [Do you] own [a] car?

            Ɣ     We request an honest person without felonies or
                    antecedents in the United States. The work is part time
                  or full time. It is a crossing cash for express exchange
                  houses in the San Ysidro and Plaza Las Americas area. We
                    pay from 1000 to 4000 [dollars] weekly plus commissions.
                  Appointments to clarify doubts are in Plaza Monarca or
                    Plaza Rio, Plaza Galerias, Macro Plaza. Can be paid
                 weekly or per day. The work is to choose from Monday to
                    Saturday. No personal data is taken since the work can
                 be done once a week or more depending on what you want
                 to generate. Safe and risk-free work.
              13. On March 23, 2020, I responded to Facebook Account for Alexa

 Rodriguez (Facebook Account #2) and asked if the currency would be
 declared.         Facebook Account #2 indicated the currency would not be

 declared. I then asked what quantity of currency I would need to cross
 to Mexico to earn the 4000 dollar payment.                   Facebook Account #2

 responded “$20,000.”
              14. Based on the investigation there is probable cause that

      Facebook Account #1 and Facebook Account #2 may have been used to commit

      the crimes of conspiracy, drug trafficking and bulk cash smuggling in

      Mexico, the Southern District of California, and elsewhere.







          
                                                7
                                                                        Facebook Search Warrant
                                                 
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.15 Page 15 of 23
      



                           PRIOR ATTEMPTS TO OBTAIN THE DATA

            15. The United States has not attempted to obtain this data by

  other       means    except   as    described       above.     Agents   have       submitted

  preservation requests to Facebook for the subject Facebook accounts.
                                GENUINE RISKS OF DESTRUCTION

            16. Based upon my experience and training, and the experience and

  training of other agents with whom I have communicated, electronically
  stored data can be permanently deleted or modified by users possessing
  basic computer skills.
                                          FACEBOOK

           17. Facebook owns and operates a free-access social networking

 website         of    the      same     name        that     can   be       accessed          at

 http://www.facebook.com.              Facebook      allows   its   users     to    establish

 accounts with Facebook, and users can then use their accounts to share
 written news, photographs, videos, and other information with other
 Facebook users, and sometimes with the general public.
           18. Facebook asks users to provide basic contact and personal

 identifying information to Facebook, either during the registration
 process or thereafter.             This information may include the user’s full

 name, birth date, gender, contact e-mail addresses, Facebook passwords,
 Facebook security questions and answers (for password retrieval),
 physical address (including city, state, and zip code), telephone
 numbers, screen names, websites, and other personal identifiers.
 Facebook also assigns a user identification number to each account.
           19. Facebook users may join one or more groups or networks to

 connect and interact with other users who are members of the same group
 or network.          Facebook assigns a group identification number to each

 group.         A Facebook user can also connect directly with individual

          
                                                   8
                                                                               Facebook Search Warrant
                                                    
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.16 Page 16 of 23
      



  Facebook users by sending each user a “Friend Request.”                         If the

  recipient of a “Friend Request” accepts the request, then the two users
  will become “Friends” for purposes of Facebook and can exchange
  communications or view information about each other.                 Each Facebook

  user’s account includes a list of that user’s “Friends” and a “News
  Feed,” which highlights information about the user’s “Friends,” such as
  profile changes, upcoming events, and birthdays.
            20. Facebook users can select different levels of privacy for the

  communications and information associated with their Facebook accounts.
 By adjusting these privacy settings, a Facebook user can make information
 available only to himself or herself, to particular Facebook users, or to
 anyone with access to the Internet, including people who are not Facebook
 users.        A Facebook user can also create “lists” of Facebook friends to

 facilitate the application of these privacy settings. Facebook accounts
 also include other account settings that users can adjust to control, for
 example, the types of notifications they receive from Facebook.
           21. Facebook users can create profiles that include photographs,

 lists of personal interests, and other information. Facebook users can
 also post “status” updates about their whereabouts and actions, as well
 as links to videos, photographs, articles, and other items available
 elsewhere on the Internet.           Facebook users can also post information

 about upcoming “events,” such as social occasions, by listing the
 event’s time, location, host, and guest list.               In addition, Facebook

 users can “check in” to particular locations or add their geographic
 locations to their Facebook posts, thereby revealing their geographic
 locations at particular dates and times.             A particular user’s profile

 page also includes a “Wall,” which is a space where the user and his or

          
                                                9
                                                                        Facebook Search Warrant
                                                 
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.17 Page 17 of 23
      



  her “Friends” can post messages, attachments, and links that will
  typically be visible to anyone who can view the user’s profile.
            22. Facebook allows users to upload photos and videos.              It also

  provides users the ability to “tag” (i.e., label) other Facebook users
  in a photo or video.         When a user is tagged in a photo or video, he or

  she receives a notification of the tag and a link to see the photo or
  video.       For Facebook’s purposes, the photos and videos associated with

  a user’s account will include all photos and videos uploaded by that
  user that have not been deleted, as well as all photos and videos
 uploaded by any user that have that user tagged in them.
           23. Facebook users can exchange private messages on Facebook with

 other users.        These messages, which are similar to e-mail messages, are

 sent to the recipient’s “Inbox” on Facebook, which also stores copies of
 messages sent by the recipient, as well as other information.                 Facebook

 users can also post comments on the Facebook profiles of other users or on
 their own profiles; such comments are typically associated with a specific
 posting or item on the profile.          In addition, Facebook has a Chat feature

 that allows users to send and receive instant messages through Facebook.
 These chat communications are stored in the chat history for the account.
 Facebook also has a Video Calling feature, and although Facebook does not
 record the calls themselves, it does keep records of the date of each call.
           24. If a Facebook user does not want to interact with another

 user on Facebook, the first user can “block” the second user from seeing
 his or her account.
           25. Facebook has a “like” feature that allows users to give

 positive feedback or connect to particular pages.               Facebook users can

 “like” Facebook posts or updates, as well as webpages or content on

          
                                               10
                                                                        Facebook Search Warrant
                                                
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.18 Page 18 of 23
      



  third-party (i.e., non-Facebook) websites.               Facebook users can also

  become “fans” of particular Facebook pages.
            26. Facebook has a search function that enables its users to

  search Facebook for keywords, usernames, or pages, among other things.
            27. Each Facebook account has an activity log, which is a list of

  the user’s posts and other Facebook activities from the inception of
  the account to the present.             The activity log includes stories and

  photos that the user has been tagged in, as well as connections made
  through the account, such as “liking” a Facebook page or adding someone
 as a friend.         The activity log is visible to the user but cannot be

 viewed by people who visit the user’s Facebook page.
           28. Facebook Notes is a blogging feature available to Facebook

 users, and it enables users to write and post notes or personal web
 logs (“blogs”), or to import their blogs from other services, such as
 Xanga, LiveJournal, and Blogger.
           29. The Facebook Gifts feature allows users to send virtual

 “gifts” to their friends that appear as icons on the recipient’s profile
 page.       Gifts cost money to purchase, and a personalized message can be

 attached to each gift. Facebook users can also send each other “pokes,”
 which are free and simply result in a notification to the recipient
 that he or she has been “poked” by the sender.
           30. Facebook also has a Marketplace feature, which allows users

 to post free classified ads.           Users can post items for sale, housing,

 jobs, and other items on the Marketplace.
           31. In addition to the applications described above, Facebook

 also provides its users with access to thousands of other applications
 on the Facebook platform. When a Facebook user accesses or uses one of

          
                                               11
                                                                        Facebook Search Warrant
                                                
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.19 Page 19 of 23
      



  these applications, an update about that the user’s access or use of
  that application may appear on the user’s profile page.
            32. Some Facebook pages are affiliated with groups of users,

  rather than one individual user.           Membership in the group is monitored

  and regulated by the administrator or head of the group, who can invite
  new members and reject or accept requests by users to enter.                  Facebook

  can identify all users who are currently registered to a particular
  group and can identify the administrator and/or creator of the group.
  Facebook uses the term “Group Contact Info” to describe the contact
 information for the group’s creator and/or administrator, as well as a
 PDF of the current status of the group profile page.
           33. Facebook uses the term “Neoprint” to describe an expanded

 view of a given user profile.             The “Neoprint” for a given user can

 include the following information from the user’s profile:                     profile

 contact information; News Feed information; status updates; links to
 videos, photographs, articles, and other items; Notes; Wall postings;
 friend lists, including the friends’ Facebook user identification
 numbers; groups and networks of which the user is a member, including
 the groups’ Facebook group identification numbers; future and past event
 postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
 information about the user’s access and use of Facebook applications.
           34. Facebook also retains Internet Protocol (“IP”) logs for a

 given user ID or IP address.           These logs may contain information about

 the actions taken by the user ID or IP address on Facebook, including
 information about the type of action, the date and time of the action,
 and the user ID and IP address associated with the action. For example,
 if a user views a Facebook profile, that user’s IP log would reflect

          
                                               12
                                                                        Facebook Search Warrant
                                                
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.20 Page 20 of 23
      



  the fact that the user viewed the profile, and would show when and from
  what IP address the user did so.
            35. Social networking providers like Facebook typically retain

  additional information about their users’ accounts, such as information
  about the length of service (including start date), the types of service
  utilized, and the means and source of any payments associated with the
  service (including any credit card or bank account number).                    In some

  cases, Facebook users may communicate directly with Facebook about
  issues relating to their accounts, such as technical problems, billing
 inquiries, or complaints from other users. Social networking providers
 like Facebook typically retain records about such communications,
 including records of contacts between the user and the provider’s
 support services, as well as records of any actions taken by the
 provider or user as a result of the communications.
           36. Therefore, the computers of Facebook are likely to contain

 all       the   material    described    above,    including   stored      electronic

 communications and information concerning subscribers and their use of
 Facebook, such as account access information, transaction information,
 and other account information.
                  PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

           37. Law enforcement agents and investigative support personnel

 are trained and experienced in identifying communications relevant to
 the crimes under investigation.             The personnel of Facebook are not.

 It would be inappropriate and impractical for federal agents to search
 the vast computer network of Facebook for the relevant accounts and
 then to analyze the contents of those accounts on the premises of
 Facebook.        The impact on Facebook's business would be severe.


          
                                               13
                                                                        Facebook Search Warrant
                                                
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.21 Page 21 of 23
      



            38. Therefore, I request authority to seize all content, including

  electronic mail and attachments, stored instant messages, stored voice
  messages, photographs and any other content from the Facebook accounts, as
  described in Attachment B. In order to accomplish the objective of the search
  warrant with a minimum of interference with the business activities of
  Facebook, to protect the rights of the subject of the investigation and to
  effectively pursue this investigation, authority is sought to allow Facebook
  to make a digital copy of the entire contents of the accounts subject to
  seizure. That copy will be provided to me or to any authorized federal agent.
 The copy will be forensically imaged and the image will then be analyzed to
 identify communications and other data subject to seizure pursuant to
 Attachment B. Relevant data will be copied to separate media. The original
 media will be sealed and maintained to establish authenticity, if necessary.
           39. Analyzing the data to be provided by Facebook may require

 special technical skills, equipment and software.              It also can be very

 time-consuming.         Searching by keywords, for example, often yields many

 thousands of "hits," each of which must be reviewed in its context by
 the examiner to determine whether the data is within the scope of the
 warrant. Merely finding a relevant "hit" does not end the review
 process. Certain file formats do not lend themselves to keyword
 searches. Keywords search text. Many common electronic mail, database
 and spreadsheet applications, which files may have been attached to
 electronic mail, do not store data as searchable text.                  The data is

 saved in a proprietary non-text format. And, as the volume of storage
 allotted by service providers increases, the time it takes to properly
 analyze recovered data increases dramatically.


          
                                               14
                                                                        Facebook Search Warrant
                                                
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.22 Page 22 of 23
      



            40. Based on the foregoing, searching the recovered data for the

  information subject to seizure pursuant to this warrant may require a
  range of data analysis techniques and may take weeks or even months.
  Keywords need to be modified continuously based upon the results
  obtained. The personnel conducting the examination will complete the
  analysis within ninety (90) days of receipt of the data from the service
  provider, absent further application to this Court.
            41. Based upon my experience and training, and the experience and

  training of other agents with whom I have communicated, it is necessary to
 review and seize all electronic mails that identify any users of the subject
 account(s) and any electronic mails sent or received in temporal proximity to
 incriminating electronic mails that provide context to the incriminating mails.
           42. All forensic analysis of the imaged data will employ search

 protocols directed exclusively to the identification and extraction of
 data within the scope of this warrant.
                    REQUEST FOR SEALING AND PRECLUSION OF NOTICE

           43. This is an ongoing covert investigation of which the targets

 are unaware.         In my training and experience, I believe that, if the

 targets or subjects of the investigation were to learn about the criminal
 investigation, they would take steps to destroy evidence, tamper with
 witnesses, flee the jurisdiction, and otherwise obstruct justice.
 Accordingly, it is requested that this warrant and its related materials
 be sealed until further order of the Court.
           44. In addition, pursuant to 18 U.S.C. § 2705(b), it is requested

 that this Court order Facebook not to notify anyone of the existence of
 this warrant, other than its personnel essential to compliance with the
 execution of this warrant, until March 3, 2021, absent further order of
 the court.
          
                                               15
                                                                        Facebook Search Warrant
                                                
          Case 3:20-mj-03785-WVG Document 1 Filed 09/08/20 PageID.23 Page 23 of 23
      



                                         CONCLUSION

             45.   Based on the aforementioned, there is probable cause to

  believe that there have been violations of federal law, specifically
  (1) conspiracy to commit bulk cash smuggling, in violation of 18 U.S.C.
  §         371;   (2)   bulk   cash   smuggling,   in   violation    of    31     U.S.C.

  § 5332(a)(including aiding and abetting under 18 U.S.C. § 2); and
  (3) failure to report exporting monetary instruments, in violation of
  31 U.S.C. §§ 5316(a) and 5324(c)(including aiding and abetting under 18
  U.S.C. § 2), and the Subject Facebook Accounts will contain records and
 data identified in Attachment B which will establish evidence of those
 crimes, as well as contraband, fruits of the crimes, things otherwise
 criminally possessed, and property used as a means of committing the
 crimes.

                                           _________________________________
                                        MANUEL RAMIREZ
                                           Special Agent

                                           Homeland Security Investigations

        Attested to by the applicant in accordance with the requirements
                                                 3rdday of September 2020.
      of Fed. R. Crim. P. 4.1 by telephone this ___

                                        _________________________________
                                        HONORABLE WILLIAM V. GALLO
                                           United States Magistrate Judge







          
                                               16
                                                                        Facebook Search Warrant
                                                
